     Case 5:18-cv-00858-G Document 625-1 Filed 03/14/19 Page 1 of 1




INDEX OF EXHIBITS TO SECOND AMENDED VERIFIED COMPLAIINT FOR
                        CONDEMNATION

1.   Exhibit 1 - Properties to be condemned and persons or entitles who own or
                 claim an interest in them

2.   Exhibit 2 – Midship’s Certificate of Public Convenience and Necessity

3.   Exhibit 3 – Maps of the MIDSHIP Project

4.   Exhibit 4 (consists of Exhibits 4 through 4.10 representing a single document and
     divided into said parts only for purposes of electronic filing) – FEIS for MIDSHIP
     Project
